Citation Nr: 1023338	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  06-17 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to diabetes mellitus.  

3.  Entitlement to service connection for hypertension (HTN), 
to include as secondary diabetes mellitus.  

4.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as 
secondary to diabetes mellitus.  

5.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as 
secondary to diabetes mellitus.  

6.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, to include as 
secondary to diabetes mellitus.  

7.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as 
secondary to diabetes mellitus.  

8.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus.  

9.  Entitlement to service connection for retinopathy, to 
include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to 
December 1965.  The DD-214 shows overseas service in Europe.  
The record contains a DD-215 noting service in Vietnam.  
Although the above dates are those listed on his claim for 
benefits, service treatment records seem to suggest that the 
service in Vietnam was in 1962.  His entry into service exam 
in December 1962 is shown to have been conducted in Vietnam.  
Additional development will be undertaken to ascertain the 
Vietnam service dates.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

All issues as listed on the title page of this decision 
(other than entitlement to service connection for HTN) are 
addressed in the REMAND portion of the decision below.  They 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

HTN is shown more likely than not to be related to military 
service.


CONCLUSION OF LAW

With resolution of the benefit of the doubt in the Veteran's 
favor, HTN was incurred in military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c) (2009).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 
(2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Considering the claim on appeal in light of the above-noted 
legal authority, and in light of the Board's favorable 
disposition of this matter, the Board finds that all 
notification and development action needed to fairly resolve 
the claim has been accomplished.

Service Connection

Service connection may be established for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The term HTN means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, see note 
following Diagnostic Code (DC) 7101 (2009)

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Background and Analysis

The Veteran contends that he has HTN that is related to 
military service.  Having carefully considered the claim in 
light of the record and the applicable law, the Board finds 
that the evidence reasonably supports his claim.

Review of the STRS is negative for elevated blood pressure 
readings, to include at the time of his separation 
examination in September 1965.  However, it is noted that the 
Veteran underwent a private examination on December 8, 1965.  
His DD 214 reflects that he was discharged on December 11, 
1965.  At the time of the private examination, his blood 
pressure was noted to be 158/110 and 150/110.  Moderate HTN 
was noted at that time.  

Subsequently dated private and VA records show that Veteran 
has continued be treated for HTN over the years.  This 
includes a June 1971 private report by an industrial 
physician, J.M.E, M.D., in which it was noted that the 
Veteran was initially noted upon employment examination to 
have high blood pressure in December 1965.  The physician 
noted that the Veteran had continued his employment until 
February 1971.  Now, as he was returning to employment in 
June 1971, the doctor noted that the elevated blood pressure 
readings continued although the employee (the Veteran) was on 
medication.  Also of record is a VA examination report from 
May 2004.  At that time, the examiner opined that the 
Veteran's HTN was probably of service origin.  

In view of the totality of the evidence, including the 
private records showing a diagnosis of moderate HTN just 
prior to discharge from service, and resolving all doubt in 
the Veteran's favor, the Board finds that his hypertension 
disorder began during his active military service.  There is 
also no evidence of record that supports a finding that the 
Veteran's hypertension disorder was not related to his active 
military service.  Consequently, the Board finds that the 
evidence of record is at least in equipoise, and therefore, 
affording the Veteran the benefit of the doubt, service 
connection for hypertension is warranted.  Gilbert, supra.  


ORDER

Entitlement to service connection for HTN is allowed.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  The 
Appellant claims that service connection is warranted for 
diabetes mellitus as due to exposure to an herbicide agent in 
service.  He further contends that diabetes mellitus resulted 
in additional conditions, to include CAD, peripheral 
neuropathy of the upper and lower extremities, erectile 
dysfunction, and retinopathy.  

Records in the claims file, to include service treatment 
records (STRs), reflect that the Veteran served in the 
Republic of Vietnam during the Vietnam Era; thus, he is 
presumed to have been exposed to an herbicide agent during 
service if the service is shown to be during the period of 
the Vietnam conflict.

As noted above, the DD-214 form on file indicated that 
overseas duty was in Europe.  A DD-215 shows service in 
Vietnam.  Service treatment records, including the 
examination for entry into the verified period of service 
seem to suggest that the Vietnam service was in 1962.  The 
Veteran's service personnel records should be obtained, or 
the earlier period of service, including when he was in 
Vietnam should otherwise be clarified.

VA regulations provide that type II diabetes mellitus shall 
be service connected if the Veteran was exposed to an 
herbicide agent during active service, even though there is 
no record of such disease during service, if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, and provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e) (2009).

Evidence considered in rebuttal of service incurrence of a 
disease listed in 3.309 will be any evidence of a nature 
usually accepted as competent to indicate that time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  38 C.F.R. § 3.307(d) 
(2009).  "Affirmative evidence to the contrary" will not 
require a conclusive showing, but such a showing as would in 
sound medical reasoning and in consideration of all the 
evidence of record, support a conclusion that the disease was 
not incurred in service.

The claims file includes private and VA treatment records.  A 
private physician noted in November 1994 that the Veteran had 
"steroid induced" diabetes.  While diabetes mellitus was 
noted upon VA examination in May 2004, an opinion as to 
etiology was not provided.  

A.G.R., M.D., opined in a February 2006 report that the 
Claimant's diabetes mellitus was not steroid induced.  She 
indicated that she was a diabetologist and that she had never 
seen long-term diabetes induced by one or even multiple 
injections of steroids.  She added that steroids were 
notorious to aggravate blood sugar, but only while the 
patient was under their effect, and not for the long term.  
She argued that the Veteran's diabetes was not the result of 
steroid injection as this would have resolved spontaneously 
within a short period of time.  

As noted above, although VA regulations provide for 
presumption of service connection for Type II diabetes 
mellitus for Veteran's exposed to Agent Orange while in 
Vietnam, service connection may be denied if there is 
evidence that diabetes mellitus was unrelated to that 
exposure.  It is the Board's conclusion that additional 
development is necessary to address the etiology of the 
Appellant's diabetes.  In light of the foregoing, the Board 
finds that a remand for a supplemental opinion is necessary 
to determine if the Veteran's diabetes mellitus is at least 
as likely as not related to in-service herbicide exposure 
versus post-service steroid treatment.

CAD Peripheral Neuropathy of the Upper and Lower Extremities, 
Erectile Dysfunction, and Retinopathy

The medical evidence of record reflects that the Veteran has 
been treated for CAD, and erectile dysfunction.  The VA 
examiner in May 2004 opined that these conditions were likely 
to be the result of diabetes mellitus.  Additionally, he was 
noted by the VA examiner to have peripheral neuropathy 
secondary to diabetes.  The Board notes, however, this 
diagnosis was apparently based on history as related by the 
Veteran.  An eye examination conducted for VA purposes was 
negative for diabetic retinopathy (although the Veteran 
continues to claim that he has eye problems).  

The Board notes that the Veteran is not currently service-
connected for diabetes mellitus; however, the Board finds 
that the issue of service connection for diabetes mellitus, 
currently on appeal, is inextricably intertwined with issues 
of service connection for CAD, peripheral neuropathy of the 
upper and lower extremities, erectile dysfunction, and 
retinopathy.  Harris v. Derwinski, 1 Vet. App. 180 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered).

The Appellant has claimed that CAD, peripheral neuropathy, 
erectile dysfunction, and retinopathy, are related to 
diabetes mellitus, and the medical evidence of record 
contains conflicting evidence on the issue as to whether 
diabetes mellitus is of service origin.  Therefore, as 
already noted, the Board finds that the VA opinion is 
necessary to clarify whether current diabetes mellitus is of 
service origin, and, if so, whether CAD, peripheral 
neuropathy, erectile dysfunction, and retinopathy, if 
present, are secondary thereto.  Moreover, an opinion as to 
whether these conditions were aggravated by diabetes mellitus 
is necessary.  38 C.F.R. § 3.159(c)(4)(i) (2009).  

Additionally, as indicated above, service connection has also 
been established for HTN.  The Board finds that the VA 
opinion is necessary to clarify whether CAD, peripheral 
neuropathy, erectile dysfunction, and retinopathy, if 
present, are secondary thereto.  Moreover, an opinion as to 
whether these conditions were aggravated by HTN is necessary.  
38 C.F.R. § 3.159(c)(4)(i) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to 
obtain the Veteran's service 
personnel records or otherwise 
verify his active duty prior to 
December 1962, to include that 
period of time for which he was in 
Vietnam.  All records obtained or 
attempts made should be associated 
with the claims folder.

2.  The AMC/RO should refer the case 
to an appropriate VA examiner(s) for 
medical opinions to address claims 
of service connection for diabetes 
mellitus, to include as secondary to 
exposure to an herbicide agent; CAD, 
peripheral neuropathy of the upper 
and lower extremities, erectile 
dysfunction, and retinopathy, to 
include as due to claimed diabetes 
mellitus, and/or HTN.  The examiner 
should review the entire claims 
folder and state (if examinations 
are needed, they should be 
conducted): 

A) Whether it is as likely as not 
that diabetes mellitus was due to or 
the result of herbicide exposure in 
service; and whether it is as likely 
as not that diabetes mellitus was 
due to or the result  of post 
service steroid treatment; in 
responding to this question, the 
examiner should discuss the medical 
opinion of record (dated in February 
2006) opining that long-term 
diabetes does not result from 
steroidal injections.  

If diabetes mellitus is as likely 
related to herbicide exposure as it 
is to post service steroid 
treatment, the examiner should 
indicate such.  (That is, if the 
evidence is 50 percent or more that 
the diabetes is due to service, that 
should be noted.)

The examiner should include 
pertinent clinical findings from the 
record, and rationale for all 
opinions expressed.  

B) Whether it is as likely as not 
that CAD, peripheral neuropathy of 
the upper and lower extremities, 
erectile dysfunction, and 
retinopathy, if present, were 
proximately due to or the result of 
diabetes mellitus and/or HTN, or in 
the alternative, permanently made 
worse (aggravated) by diabetes 
mellitus and/or HTN.  

The examiner should note that 
aggravation is defined for legal 
purposes as a worsening of the 
underlying condition versus a 
temporary flare-up of symptoms.  The 
examiner should provide a complete 
rationale for all opinions 
expressed.  

Note: The Veteran is to be advised 
that failure to report for a 
scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.  38 C.F.R. 
§ 3.655 (2009).  Examples of good 
cause include, but are not limited 
to, the illness or hospitalization 
of the claimant or the death of an 
immediate family member.  If the 
Veteran fails to report to the 
scheduled examination, the AMC/RO 
should obtain and associated with 
the claims file a copy or copies of 
the notice or notices of examination 
sent to the Appellant by the 
appropriate VA medical facility.  

3.  The AMC/RO should review the 
medical opinions to ensure that they 
are in complete compliance with this 
remand.  If deficient in any manner, 
the AMC/RO must implement corrective 
procedures.  

4.  After all available evidence has 
been associated with the claims 
file, the AMC/RO should review the 
evidence and determine if further 
development is warranted  The AMC/RO 
should take any additional 
development as deemed necessary.  

5.  The AMC/RO should then review 
the case again based on the 
additional evidence.  If any benefit 
sought is not granted, the AMC/RO 
should furnish the Appellant and his 
representative with a supplemental 
statement of the case (SSOC), and 
should give the Appellant a 
reasonable opportunity to respond 
before returning the record to the 
Board for further review.  

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


